Case 2:15-cv-00113-MSD-LRL Document 77 Filed 01/22/19 Page 1 of 1 PageID# 1127




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division


 MARK ERIC LAWLOR,
          Petitioner,

 v.                                                  Case No.       2:15cv113

 DAVID W. ZOOK, Warden,
 Sussex I State Prison,

               Respondent.

                               JUDGMENT IN A CIVIL CASE


 Decision by the Court. This action came for decision before the Court. The issues have been
 considered and a decision has been rendered.


         IT IS ORDERED AND ADJUDGED that Petitioner's § 2254 Writ of Habeas Corpus,
 ECF No. 20, is GRANTED to the extent that Petitioner challenges the constitutionality of the
 manner in which his sentence of death was imposed. Petitioner's sentence of death, imposed by
 the Circuit Court for the City of Fairfax, Virginia is VACATED, and his case is REMANDED
 to such Court for a new penalty phase proceeding, or for other appropriate proceedings consistent
 with clearly established federal law.

 DATED: 1/22/2019


                                                     FERNANDO GALINDO, Clerk

                                                     By               /s/
                                                          D. Coulson, Deputy Clerk
